Title: To Thomas Jefferson from Daniel French, 5 July 1804
From: French, Daniel
To: Jefferson, Thomas


               
                  Honour’d Sir.
                  New York July 5—1804
               
               in Some of the moments when your mind is relaxt from the weighty matters of your situation, I crave your patience and favour So far as to Read a few lines from an American Mechanick who has some share in Invetion of usefull Machines and improvements but from a number of misfortunes in diferent ways is unable from his pinching sicumstances to do that good to mankind which otherwise he would gladly do, wishing only to have a comfortable support for him self and family, and to be able to execute those usefull inventions; as the inventing and puting in operation those Ingines and improvements constitutes his pride and ambition. vewing the matter in the light that the mechanick who by some usefull invention, or improvement can save one Dollar to each family pr year, does more god to his Country than millions of money, and that the only thing which distinguishes the civillized from the savage state is the cultivation of the arts, and syences which have all sprang from the inventitive mind in different ages times and countrys, but to the shame of our Country, the inventitive mechanick is mostly look’d on with contempt ridecule’d, and abused by the multitude, at which however he ought not to be in the passion of anger, as they are ignorant of what they despise, they ought rather to have our pity and forgiveness, for my self I have sufferd much from such people, and expect to more, Sir if you can have patience I will give you a short account of what my situation in life as a mechanick has been, and what it is now and what was the situation of my Fathers Family but on this suffise it to say that my Father was left without any property when young by Nature of a slender Constitution, serv’d an apprentice ship to the Coopers Business, which he set up soon after married my Mother about one year after one of the neighbouring houses being on fire, in his indeavours to extinguish the flames, he over heated him self and never after was in health, but only for short intervals, his family increaseing, the trouble and difficulty of supporting his family became at last insirmountable, and he was under the necessity of asking aid of the town, thus wreched were we and despised by People in better circumstances, our deplorable situation deprived me of a common chance for scooling, as I was oblig’d to work with my Father as soon as I could do anything to earn one penny per day. when I was thirteen years of age my Father died and my Mother was left a widow with five yong children I being the oldest soon after my Fathers death I was bound an apprentice to a Cooper in the town with whom I serv’d untill I was twenty years of age; at which time he told me, my service to him was satisfactory, and gave me one year of my time, but during my apprenticeship I did not have one day to scool, but being all ways inclind to learn allthough deprived of the common advantagees I learnd to write a tolerable hand and to Read as well as People in common, part of my one and twentyth year I workd with my Master as a journyman, and that year as much as possible applyd my self to studdy the next year I set up my trade workd at it one year at this time my mind was so strongly bent on new inventions that it was impossible for me to be reconsild to work at my trade, and finding my hands were made to work in any other trade without serveing one day, which I could do to the astonishment of all who knew me, the operations of such things on my mind was irresistable and must break forth into action, but this as much as possible I indeavourd to restrain and keep under untill I had gaind one thing I thought absolutely necessery, this was to gain a knowledge of Natural Philosophy, and the science of Mechanicks for which I spared no pains night or day untill I had gaind, as I saw it was so nessecerely and intimately gaind or connected with mechineacall operations, that one would be lyable to mistake a thousand times in the construction of new Machinery without its aid, and this point I gaind from Sir Isaac Newtons Principia, B, Martins Philosophy &c, but the study of those things as it intruded on my time to work, subjected me to great trouble as my relations were all against me, saying it would never do me any good, the eyes of the town were fixt on me immediately, with disgusting frowns, which soon arose to such hight that there was talk of puting an over seer over me, about this time I had Invented a steam Boat and found a rich man of the town who was much pleased with the plan, with whom I made a bargain to be at the expence of building one, which was when done to be equally ownd betwen us booth this giting to the ears of the authority of the town, they appointed a meeting to put a master over me, to make me go to work at my old trade again, of this I heard and went to the meeting to plead my own cause, but to no purpose they were set against the thing, and put a stop to it, the agetation of my mind was so great and produced such debility that it had like to have been fatal; dejected and all most broken hearted (as I had not learnd to support my self under such trouble) I went with anxious sorrow to work in the field at days work, and with the swet of my Brow to earn my Bread and almost gave up the hopes of ever being in better circumstances; after this went to work at one Dunhams the tinman by trade, with whom I workd at that Business for some time, at this time the manufactorying of buttons of a composition of copper and tin was caried on with great spirit in Connecticut, where I livd in the town of Berlin; from working at tin I turnd my attention to makeing all the tools for making Buttons, such as laiths to turn Butons in, and makeing Brass moulds to cast the Buttons in, of all figures, while to work at this I invented a peice of machinery to turn eight Buttons at the same time, this was so contrivd that one wheal in constant motion caused the mechine to do all the work with out one hand about it, The Buttons were thrown promiscously into a hopper like a parcel of grain, and from this in regular manner, and without failure, put in and taken out of the spindles on which they were turn’d, and flowered; but just as this works were finishing the Buttons got out of repute, and the Merchants would not buy them, this to me provd bad as I had spent a great deal of time in makeing this Machinery, which at once became use less, I then invented some Machinery for makeing wraught and Cut Nails, the Moddles of which are now in the Office of the Secretary of States, one forth of this invention I sold to Asher Miller esqr. Mayor of the City of Middletown for two thousand pounds Connecticut Courancy to be paid in one year, this raisd my expectations, as Miller was thought to be a good man, of this sum he paid me one thousand Dollars on which I bargaind for a house and land to the amount of seven hundred pounds, two hundred and fifty pounds I paid, but Miller being largely concernd in the land speculation of georgia, faild with the failure of that business, on this everyone came on me for what I ow’d them, this reduced me to a State worse than nothing, as it left me some in debt. after this I bargaind with a company of men in middletown to set up a manyfactory of cut Nails one quarter of which works built at their expenc was to be mine and one fourth of the neet proceeds, in this work was expend five thousand Dollars, and from the operation of said machines it appeard that it would be very profitable to the owners wee had built four machines each of which would cut and head sixty nails per minute, and those nails were very nice and would bring a better price in marke than others but a bout this time I haveing the charge of the Business, I was abused by the other owners in a most unheard of manner which ran to that hight that a could stay in the longer chuseing to live in peace without property rather than have it and live in discord from offers from one of my workmen to my partners they thought to git the work done in more advantageous terms then what I could acceed to affter my leaveing the works this man would not ingage with them to take charge of said works which for thre years have lain still and useless after quitting said works I came down to New york and set up a Machine for Dressing Shingles this shaves booth sides at one stroke and joints booth edgees at one time this has been in operation almost thre years and is a very profitable machine and does the work with the greaitest niceness, this is work’d by a Horse and will shave and joint five hundred pr hour, one of those machines I Built last summer for which I was to have had the money in august last past to the amount of one thousand Dollars the want of which has got me into great trouble and fear worse to come. this last spring I invented and built a new contrived machine for braiding or weaveing the catgut on to the stocks of gentlemens silver mounted Whips, this will weave one Whip in one minute of time, of money for this I am also disappointed, Many new and useful things I have Invented but find no incouragement at present to build them, but one thing of them is worth millions of money and which knowing it to be so vastly valueable and trying for several years to find incouragement, I have at almost give the mater up, and it fills my mind with such anxciety and restess sensations that it seems if it would have ben better for me had I never had the thing come into my mind this of which I speak and of inventions of mine seems most valueable is an Invention for a steam Boat this is amazeing simple in its construction haveing no wheals paddles swepes or oars or any other thing to project eighther from the sides bottom or stern in any way or form what ever and the power applyed acts with the same force when going against a stream as it does when moveing with it which is impossible in any other way this principle I demonstrated in the presence of many witnesses and all the powr applyd is spent in this way to the best advantage possible being in a direct line and wholely free from oblique pressure and allthough I have demonstrated those truths by actual experiment before many witnesses yet strange to tell none comes forward to assist to put the thing in operation and practice and now in hopes that so valueable a thing may not be lost to our Country and especially for the new acquired teritory I trust after examineing the plan if you have a good opinion of the thing you will not fail to incourage the accomplishment of it. I now procede to describe the principle which I shall do by giveing you the outlines of the form in which I tryed the experiment as in the figger below which is a section of the Boat with a large but short lifting pump A B C D is the Boat at C is the Baril or chamber of a common lifting Pump with its diaphram and valve, the lower valve shutts on the bottum of the Boat, as pr figger, At B is a vessel to receive the water frorm the pump at C which is discharge’d by a pipe or tube going from the bottum of the vessel B, to the stern or hindes part of the Boat at A; it will now be easy to understand the effect the water must have from this position, as it is founded on the natural pressure of fluids, which at an equal depth below the surface of the fluid presses every way equally, and so presses an equal quantity of the surface of the vessel at equal depth, with equal force, in every direction independently, and now if the passage from B to A was closed at B and the water standing to the hight C then there would be no power to move the Boat because of equal pressure on every side let the form be as it may, but by takeing away part of the surface of the vessel on one side the eqalibrium  or equal pressure is distroyd, and the difference of pressure is less on the side of the opening in exact proportion to the size of the aperture, and hight of the fluid above it; or in other words the force is exactly expressd by the weight of a colum of water whose base is the size of the apperture and hight that of the fluid above it, and what ever this column weighs is the exact force by which the Boat is pressed forward, the power to be apply’d is to work the pump to supply the vessel B, and keep up a suiteable hight of the fluid, there is one thing peculiar to this applycation of the power applyd in this way, and that is the Boat with respect to the plying the power may be consedered as quiescent or at rest, the pressure being the same wheather the Boat moves fast or not, or wheather it move with or against the courant which is a great advantage and can not be gaind in any other way, as with oars in a quick courant and rowing against it, we spend the power in giveing motion to the oar to no affect as the water moves quickly away in the direction of the oars motion, and so the hold on the water is lost and not any power to move the boat, in this way all things may be under deck and out of the way and make no uncomon aperaeance, and the roughness of the water in this way will do no harm but with oars or wheals it would be a great objection and would be likely soon to break the machinery or sweeps and oars the Boat as above Described was sixteen feet long thre feet ½ in width strait and flat bottum and sides the pump made use of suppli’d a colum of water 2 inches thick by 5 in breadth under a head or hight of 2½ feet of water which workd by one man would move the boat very briskly with four or five men in it at a time, this was done at Leamberton on the Dillaware River summer before last, the thing made at the time much noise and was taken up for investgation at the clledge in Philadelphia and at the College in prince town and after examination was pronounce’d strictly Philosopycal; I would observe that for a boat in practice I would not make the pump as abov describ’d but some what like the figger below haveing one or more double force pumps made of mettle in two parts the uper part forms an air vessel the piston is a solid block and gives water to the air vessel equally movd eighther way,  this pump is to be fast scred down to the bottum of the Boat; the spring of the air will keep a steady flow of the water and by compressing the air in the air vessel we can increase the velocity of the spouting water, and in this is an advantage, for if we have a double velocity we dip double the water in the same time from the same orifice, but the power to move the Boat is in a four fould proportion, in the same time, for if from an opening of the same size we would draw double the quantity of water in the same time, we mist draw at four times the first depth below the surface, the air wessel will to all intents answer to a great hight of the water in giveing velocity to the spouting fluid and the power to move the Boat will be calculated in the same way and will be according to the velocity and quantity of the fluid discharged in a given time and this form is more convenient and requires less weight of water in the Boat at the same time, will take up but little room, and is so simple it needs not to be discribed a bare vew of the figger will shew the operation of this pump the water is taken in at the bottum or sides of the Boat as we please, the steam Ingine I have greatly improved made it very simple in its structure not requireing more than one seperate peice to fifty in the old ways, (for the boat) the Ingine is on the principle of Wats and Boltons double headed Ingine though very different in its form takeing up but little room, an ingine whose pwer is equal to the weight of two tons built in this way will not take up more than four feet in hight and will all be underdeck a small Ingine of this form, I have made which is now complete and goes to admiration, Several other forms for other uses, I have constructed, thre of which move with out any friction of the piston, and not requreing the cylinder to be bore’d for the piston to play in. the power of the steam Ingine requires no elustration as it must be well known to you; and the only reason why the Steam Boat has faild, is not from want of power in the ingine, but from a want of a proper applycation of that power, but in the way I have contriv’d I think every advantage is combind, which I submit to your examination, which I have no doubt you will find to be strictly Philosophycal and true, and I look forward from the midst of adversity to the time when this will double the value of our western acquisition by fre navigation of those waters which Nature has denyd in the common way, and convey to the interior of our Country the commoditys of all the earth, Shall I be instrumental of procureing so great a blessing to my Country, Nature and experiment join in the affirmative; O how inlivening the thought while on my mind, excites the nervous powr threnghens the muscular fibers the blood circulates vigerously and every function of the body seem to acquire new strench and life, my greatest intrest is to do good to mankind for in indeavours to increase the hapyness of others I derive the greatest hapyness to my self and virtue gos hand in hand with hapyness. and now sir if it would be pleaseing to you I would come to Washington and prove by experiment before your eyes that what I have said in relation to the steam boat is true and correct; the Boat should be rig’d with sails that when the wind is favourable we may make use of it with or without the ingenes operation the form of the Boiler to make steam as I have constructed it is very cheap and simple, I have an Ingine of the power of 500 pounds weight partly done for a Boat, but am not able to finish it for want of money, which if I had I could soon finish, and put in operation if it be your mind, this shall be set to work in washington which will fully determine the mater but for convenience I had rather do it in New york or at least to finish the ingine, which I could send round to Elexandria by water, if I had a few hundred dollars say four I could accomplish what I had intend by an experiment with this ingine to move a Boat, this Ingine would allways be usefull and pay the expence, so that no money would be lost in the experiment or but very little, and if you sir or you with any other gentelemen will be so kind as to help such a mechanick who cannot help himself, you will do me a great kindness for which I shall ever remain your servant and Friend and this I do not ask with out an intention of satisfaction for if you please one half of the right shall be yours with all the advantagees ariseing therefrom, by your being at the expenc of building, the principle of this Boat I have describd to which I have made oath in order to obtain a Pattent under the seal of the united states, if I was able to come to you I could give every satisfaction required, but for the want of money, I am fast bound, and cannot come; I have many usefull things and of great value which I want to put in operation but cannot do it for want of money, and am at present in a miserable situation on the same account. the last summer I took out a Patent signd by your hand for a Machine for spliting shaveing and jointing shingles which is a valueable thing one of which is in operation in New york and operates to great advantage to the owner and does the work much better than it can be done by hand, Sir if you think my indeavours in this way to do good in my day and generation, aught to be incouraged pray sir do not forgit one of your country men, but be so kind as to answer your petitioner as soon as your business will permit, in so doing you will much oblige your—
               Servant and Friend
               
                  
                     Daniel French
                  
               
               
                  NB forgive any ting a miss as it is not from intention, Direct your Letter to Daniel French of New york corner of Montgomery and Bedlow streets
               
            